              Case 5:20-cv-00559-G Document 7 Filed 09/17/20 Page 1 of 3




                       UNITED STATES DISTRICT COURT FOR THE
                          WESTERN DISTRICT OF OKLAHOMA

AMANDA GRAY,                                   )
                                               )
          Plaintiff,                           )
                                               )
v.                                             )   Case No. CIV-20-559-G
                                               )
ANTHONY GRAY et al.,                           )
                                               )
          Defendants.                          )

                                           ORDER

          On February 11, 2020, Plaintiff Amanda Gray, appearing through counsel, filed this

lawsuit against four Defendants in state court.       See Doc. No. 1-2.      Defendant The

Progressive Corporation removed this action to federal court on June 15, 2020. See Notice

of Removal (Doc. No. 1). Because Plaintiff has failed to comply with this Court’s Order

and with applicable rules, the Court now dismisses this action without prejudice.

     I.      Background

          The Notice of Removal includes a certification stating that service was made upon

the attorney who represented Plaintiff in this matter in state court and that the Notice was

filed in the state court. See Notice of Removal at 16. Plaintiff, however, failed to enter an

appearance or otherwise move forward with prosecuting her claims following removal. In

addition, there has been no proof of service or waiver of service filed for the remaining

three defendants, either in state court or in this Court, and there is no indication that they

are otherwise aware of this lawsuit.
             Case 5:20-cv-00559-G Document 7 Filed 09/17/20 Page 2 of 3




         Therefore, on August 27, 2020, the Court ordered that if Plaintiff wished to continue

to pursue this action, she must respond in writing no later than September 10, 2020, and

show cause for these deficiencies. The Order advised that if Plaintiff failed to do so, “this

action is subject to being dismissed without prejudice.” Order of Aug. 27, 2020 (Doc. No.

6) at 1. The Order was mailed to Plaintiff’s state-court counsel at the address stated in the

initial pleading.

   II.      Discussion

         As of this date, Plaintiff has not responded to the Court’s Order or sought an

extension of time to do so. Nor has Plaintiff entered an appearance or otherwise contacted

this Court regarding this lawsuit.

         Under Federal Rule of Civil Procedure 41(b), if a plaintiff “fails to prosecute or to

comply with these rules or a court order,” the Court may dismiss the action. See Fed. R.

Civ. P. 41(b). The Tenth Circuit “ha[s] consistently interpreted Rule 41(b) to permit courts

to dismiss actions sua sponte for a plaintiff’s failure to prosecute.” Huggins v. Supreme

Court of U.S., 480 F. App’x 915, 916-17 (10th Cir. 2012) (internal quotation marks

omitted); see also AdvantEdge Bus. Grp. v. Thomas E. Mestmaker & Assocs., Inc., 552

F.3d 1233, 1236 (10th Cir. 2009) (“A district court undoubtedly has discretion to sanction

a party for failing to prosecute or defend a case, or for failing to comply with local or

federal procedural rules.” (internal quotation marks omitted)). If the dismissal is without

prejudice, the Court generally need not follow any “particular procedures” in entering the

dismissal order. AdvantEdge Bus. Grp., 552 F.3d at 1236; see also Robledo-Valdez v.

Smelser, 593 F. App’x 771, 775 (10th Cir. 2014).


                                               2
           Case 5:20-cv-00559-G Document 7 Filed 09/17/20 Page 3 of 3




       Plaintiff’s failure to prosecute this action and to comply with the Court’s Order

leaves the Court unable “to achieve an orderly and expeditious” resolution of this action.

Link v. Wabash R.R. Co., 370 U.S. 626, 629-31 (1962) (discussing the inherent power of a

court to dismiss suits for lack of prosecution on its own initiative).

       Accordingly, this action is DISMISSED WITHOUT PREJUDICE.

       IT IS SO ORDERED 17th day of September, 2020.




                                              3
